                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

DAVID LAMONT CONLEY III                                                             PLAINTIFF
ADC #101068

V.                            No. 1:18CV00058-JM-JTR

KEITH DAY JEROME, Chief of Security;
and STEPHEN WILLIAMS, Warden,
North Central Unit                                                               DEFENDANTS



                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      The Complaint is DISMISSED WITHOUT PREJUDICE for failing to state a claim

upon which relief may be granted.

       2.      Dismissal is a “STRIKE,” pursuant to 28 U.S.C. § 1915(g).

       3.      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and accompanying Judgment would not be taken in good faith.

       Dated this 18th day of June, 2019.



                                                       ____________________________________
                                                         UNITED STATES DISTRICT JUDGE
